ORDER

Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent, Francis E. Giberson, cannot be found in the state or *351served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent is suspended from the practice of law. Respondent has 1 year from the date of this order to move for vacation of the order for suspension and for leave to answer the disciplinary petition.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice